Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Pedro Rojas on 7/12/2022
The application has been amended as follows: 
1. 	()   An apparatus comprising: 
	a motor having an axis and including a rotor portion and a stator portion, the rotor portion adapted to rotate relative to the stator portion in any of a first direction and a second direction about the axis;
	a target having at least two distinguishable regions forming at least one boundary between the at least two distinguishable regions;
	a sensor configured to be positioned in close proximity to the target and to output a signal indicative of which one of the at least two distinguishable regions of the target is proximal to the sensor; 
	a controller configured to receive the signal from the sensor and to control a rotational direction of the rotor portion based on the sensor signal;
	a fiber optic rotary junction having a stationary portion and a rotatable portion, wherein the rotor portion of the motor is configured to rotate the rotatable portion of the fiber optic rotary junction; and
	a connector configured to connect the rotatable portion of the fiber optic rotary junction to a rotatable fiber of an imaging probe so as to transmit rotational torque from the motor to the rotatable fiber of the imaging probe and so as to transmit light from the fiber optic rotary junction to the rotatable fiber of the imaging probe, 
wherein the sensor detects its proximity to the target when the rotor portion rotates the rotatable portion of the fiber optic rotary junction, and
	wherein, during rotation of the rotor portion, the controller causes the motor to reverse its rotational direction when the rotatable portion of the fiber optic rotary junction crosses a predetermined rotational position such that a first signal from the sensor indicating its proximity to the first of the at least two distinguishable regions prompts the controller to cause the rotor portion to rotate in the first direction and a second signal from the sensor indicating its proximity to the second of the at least two distinguishable regions prompts the controller to cause the rotor portion to rotate in the second direction opposite to the first direction, thereby causing the rotor portion to oscillate about and/or stop at a position where the sensor is proximal to the at least one boundary.
5. 	()   The apparatus according to claim 1, 
	wherein the sensor emits a binary signal comprising at two distinguishable levels including a high level and a low level, each of the two distinguishable levels respectively corresponding to one of the at least two distinguishable regions of the target being proximal to the sensor. 

6.  	()   

7. 	()   The apparatus according to claim 1, wherein the motor is a brushless motor having a hollow shaft.  

8. 	()   The apparatus according to claim 7, 
	wherein the target is a disc mounted on the hollow shaft of the motor, 
	wherein the disc includes the at least two distinguishable regions, 
	wherein the sensor is configured to detect its proximity to a first one of the two distinguishable regions of the disc, and output the first signal which is indicative of the rotor portion of the motor having rotated the rotatable portion of the fiber optic rotary junction in a clockwise direction, and 
wherein the sensor is configured to detect its proximity to a second one of the two distinguishable regions of the disc, and output the second signal which is indicative of the rotor portion of the motor having rotated the rotatable portion of the fiber optic rotary junction in a counter-clockwise direction.  

9	()   The apparatus according to claim 1, 
	wherein the sensor includes a radiation emitting unit and a radiation detecting unit , and 
	wherein the radiation detecting unit detects an intensity of a radiation signal emitted by the radiation emitting unit in response to the at least one of the two distinguishable regions of the disc being proximal to the sensor.  

10. 	()   The apparatus according to claim 9, 
wherein the radiation emitting unit is a light emitting diode configured to emit light and the radiation detecting unit is a photodiode which outputs a sensor signal corresponding to the intensity of the detected light, and 
wherein the controller receives the sensor signal from the photodiode as a feedback signal for controlling the rotational direction of the motor.  
13. 	()   The apparatus according to claim 1, wherein, based on the one or more signals output by  the sensor, the controller controls the rotational direction of the motor such that the motor reverses its rotational direction in an oscillating manner back-and-forth around the predetermined rotational position until a user stops the motor at substantially the predetermined rotational position.  

14.  	()   The apparatus according to claim 1, 
	wherein, based on the one or more signals output by the predetermined rotational position until an automatic stopping condition is met, and wherein, when the automatic stopping condition is met, the controller stops the motor within a range of zero to two degrees from the predetermined rotational position.  

15.  	()   The apparatus according to claim 1, 
	wherein the target is a disc mounted on the rotor portion of the motor, 
	wherein the disc includes a first boundary and a second boundary between the at least two distinguishable regions, 
	wherein the one or more signals output by includes a binary signal comprising at two distinguishable levels including a high level and a low level, 
	wherein, based on the low level or high level of the binary signal, the controller causes the rotor portion to stop at the first boundary or at the second boundary, respectively, and
	wherein the first boundary corresponds to a first predetermined position for attaching the imaging probe to the connector and the second boundary corresponds to a second predetermined positon for detaching the imaging probe from the connector. 

16. 	()   A method of controlling a motor of a fiber optic rotary junction which is connectable to an imaging probe via a connector, the motor having 
	providing, on one of the rotor portion and the stator portion, a target having at least two distinguishable regions and at least one boundary between the at least two distinguishable regions; 
	providing a sensor on one of the rotor portion and the stator portion on which the target is not provided;
connecting a rotatable portion of the fiber optic rotary junction to a rotatable fiber of the imaging probe so as to transmit rotational torque from the motor to the rotatable fiber of the imaging probe and so as to transmit light from the fiber optic rotary junction to the rotatable fiber of the imaging probe, 
	rotating the rotor portion of the motor about the axis relative to the stator portion in a first direction or a second direction opposite to the first direction;
	outputting, using the sensor, one or more s indicative of which one of the at least two distinguishable regions of the target is proximal to the sensor; and 
	controlling, using a controller, a rotational direction of the rotor portion based on the one or more signals output from the sensor, 
wherein the sensor detects its proximity to the target when the rotor portion rotates the rotatable portion of the fiber optic rotary junction, and
	wherein, during rotation of the rotor portion, the controller causes the motor to reverse its rotational direction when the rotatable portion of the fiber optic rotary junction crosses a predetermined rotational position such that a first signal from the sensor indicating its proximity to the first of the at least two distinguishable regions prompts the controller to cause the rotor portion to rotate in the first direction and a second signal from the sensor indicating its proximity to the second of the at least two distinguishable regions prompts the controller to cause the rotor portion to rotate in the second direction opposite to the first direction, thereby causing the rotor portion to oscillate about and/or stop at a position where the sensor is proximal to the at least one boundary.
22. 	()   An endoscope imaging system, comprising:
	an imaging probe having proximal and distal ends, and configured to be insertable into a luminal sample; 
	an imaging console including a data-processing computer configured to receive data representing energy delivered to and/or collected from the luminal sample via the imaging probe; 
	a patient interface unit (PIU) configured to detachably connect the imaging probe to the imaging console; and 
	a fiber optic rotary junction (FORJ) arranged inside the PUI, 
the FORJ including:
		a rotatable portion configured to connect to the proximal end of the imaging probe; and
		a motor configured to rotate the rotatable portion of the fiber optic rotary junction; 
	a connector configured to connect the rotatable portion of the fiber optic rotary junction to a rotatable fiber of the imaging probe so as to transmit rotational torque from the motor to the rotatable fiber of the probe and so as to transmit the energy delivered to and/or collected from the luminal sample through the fiber optic rotary junction to/from the rotatable fiber of the probe; 
	a sensor positioned in close proximity to a target mounted on the rotatable portion of the motor, the target having at least two distinguishable regions forming at least one boundary between the at least two distinguishable regions, and the sensor configured to output a signal indicative of which one of at least two distinguishable regions of the target is proximal to the sensor; and 
	a controller connected to the sensor and configured to receive the signal from the sensor, 
wherein the controller uses the signal from the sensor as feedback signal to control a rotational direction of the motor such that the rotational portion of the FORJ stops a predetermined rotational position, and 
wherein, during rotation of the rotational portion of the FORJ, 
	a first signal from the sensor indicating its proximity to the first of the at least two distinguishable regions prompts the controller to cause the motor to rotate in a first direction and a second signal from the sensor indicating its proximity to the second of the at least two distinguishable regions prompts the controller to cause the motor to rotate in the second direction opposite to the first direction, thereby causing the rotational portion of the FORJ to oscillate about and/or stop at a position where the sensor is proximal to the at least one boundary. 
Allowable Subject Matter
Claims 1-5 and 7-22 are allowed.

The following is an examiner’s statement of reasons for allowance:
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination the following:
Claims 1-5 and 7-22 are allowable among other elements and details, but for at least the reason “a fiber optic rotary junction having a stationary portion and a rotatable portion, wherein the rotor portion of the motor is configured to rotate the rotatable portion of the fiber optic rotary junction; and a connector configured to connect the rotatable portion of the fiber optic rotary junction to a rotatable fiber of an imaging probe so as to transmit rotational torque from the motor to the rotatable fiber of the imaging probe and so as to transmit light from the fiber optic rotary junction to the rotatable fiber of the imaging probe; wherein the sensor detects its proximity to the target when the rotor portion rotates the rotatable portion of the fiber optic rotary junction; and based on the signal from the sensor, the controller causes the motor to reverse its rotational direction when the rotatable portion of the fiber optic rotary junction crosses a predetermined rotational position” in combination with the remaining of the claimed subject matter.
Jinno et al. is the closest prior art of record. 
Jinno et al. teach a endoscopy surgical instrument in which sensors are included to detect the position of the motor. However, prior art does not tech or fairly suggest alone or in combination teach, a fiber optic rotary junction having a stationary portion and a rotatable portion, wherein the rotor portion of the motor is configured to rotate the rotatable portion of the fiber optic rotary junction; and a connector configured to connect the rotatable portion of the fiber optic rotary junction to a rotatable fiber of an imaging probe so as to transmit rotational torque from the motor to the rotatable fiber of the imaging probe and so as to transmit light from the fiber optic rotary junction to the rotatable fiber of the imaging probe; wherein the sensor detects its proximity to the target when the rotor portion rotates the rotatable portion of the fiber optic rotary junction; and based on the signal from the sensor, the controller causes the motor to reverse its rotational direction when the rotatable portion of the fiber optic rotary junction crosses a predetermined rotational position as seen in claims 1-5 and 7-22 which is neither inherent nor obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHEB S IMTIAZ whose telephone number is (571)272-4308.  The examiner can normally be reached on 11am-730pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZOHEB S IMTIAZ/           Examiner, Art Unit 2846